       Case 2:19-cv-01319-EJY Document 25 Filed 05/12/20 Page 1 of 3



 1   Cyrus Safa
     Attorney at Law: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Tinisha Price
 7                        UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9
10   TINISHA PRICE,                           )   Case No.: 2:19-cv-01319-EJY
                                              )
11                Plaintiff,                  )   STIPULATION AND {PROPOSED}
                                              )   ORDER FOR THE AWARD AND
12         vs.                                )   PAYMENT OF ATTORNEY FEES
                                              )   AND EXPENSES PURSUANT TO
13   ANDREW SAUL,                             )   THE EQUAL ACCESS TO JUSTICE
     Commissioner of Social Security,         )   ACT, 28 U.S.C. § 2412(d) AND
14                                            )   COSTS PURSUANT TO 28 U.S.C. §
                  Defendant.                  )   1920
15                                            )
                                              )
16
17         TO THE HONORABLE ELAYNA J. YOUCHAH, MAGISTRATE JUDGE
18   OF THE DISTRICT COURT:
19         IT IS HEREBY STIPULATED by and between the parties through their
20   undersigned counsel, subject to the approval of the Court, that Tinisha Price be
21   awarded attorney fees and expenses in the amount of three thousand two hundred
22   fifty dollars ($3,250.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C.
23   § 2412(d). This amount represents compensation for all legal services rendered on
24   behalf of Plaintiff by counsel in connection with this civil action, in accordance
25   with 28 U.S.C. §§ 1920; 2412(d).
26
27
                                              -1-
28
         Case 2:19-cv-01319-EJY Document 25 Filed 05/12/20 Page 2 of 3



 1           After the Court issues an order for EAJA fees to Tinisha Price, the
 2   government will consider the matter of Tinisha Price's assignment of EAJA fees to
 3   Cyrus Safa. The retainer agreement containing the assignment is attached as
 4   exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to
 5   honor the assignment will depend on whether the fees are subject to any offset
 6   allowed under the United States Department of the Treasury's Offset Program.
 7   After the order for EAJA fees is entered, the government will determine whether
 8   they are subject to any offset.
 9           Fees shall be made payable to Tinisha Price, but if the Department of the
10   Treasury determines that Tinisha Price does not owe a federal debt, then the
11   government shall cause the payment of fees, expenses and costs to be made
12   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
13   executed by Tinisha Price.1 Any payments made shall be delivered to Cyrus Safa.
14           This stipulation constitutes a compromise settlement of Tinisha Price's
15   request for EAJA attorney fees, and does not constitute an admission of liability on
16   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
17   shall constitute a complete release from, and bar to, any and all claims that Tinisha
18   Price and/or Cyrus Safa including Law Offices of Lawrence D. Rohlfing may have
19   relating to EAJA attorney fees in connection with this action.
20   ///
21   ///
22
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                              -2-
28
       Case 2:19-cv-01319-EJY Document 25 Filed 05/12/20 Page 3 of 3



 1         This award is without prejudice to the rights of Cyrus Safa and/or the Law
 2   Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
 3   42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 4   DATE: May 8, 2020              Respectfully submitted,
 5                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 6                                        /s/ Cyrus Safa
                                 BY: __________________
 7                                  Cyrus Safa
                                    Attorney for plaintiff Tinisha Price
 8
 9   DATE: May 11, 2020
10                                  NICHOLAS A. TRUTANICH
                                    United States Attorney
11
12
13                                         /s/ Allison J. Cheung
14
                                    ALLISON J. CHEUNG
15                                  Special Assistant United States Attorney
                                    Attorneys for Defendant ANDREW SAUL,
16                                  Commissioner of Social Security
                                    (Per e-mail authorization)
17
18
19   DATED: May 12, 2020

20   IT IS SO ORDERED:
                              UNITED STATES MAGISTRATE JUDGE
21
                              ELAYNA J. YOUCHAH
22
23
24
25
26
27
                                             -3-
28
